On the 24th day of October, 1919, motion for new trial was overruled by the trial judge, and plaintiff in error appeals.
On the 23rd day of April, 1920, case-made was filed in this court, but petition in error was not filed until the 7th day of May, 1920, which was more than six months after final order.
Proceedings in error are begun in this court by petition in error, which is jurisdictional, and when the same is not filed within the six months' period, the appeal will be dismissed. Dill v. Marks, 53 Okla. 142. 155 P. 521; McMasters v. English et al., 26 Okla. 818, 110 P. 1070. Dismissed